Order entered June 21, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01345-CR

                             TIMOTHY ALEXANDER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-34377-N

                                            ORDER
       The Court VACATES the June 19, 2013 order granting appellant’s pro se motion to

extend time to file his brief. We STRIKE the pro se brief filed on June 19, 2013. Appellant is

represented by counsel and is not entitled to hybrid representation.

       We ORDER appellant’s attorney to file appellant’s brief within FIFTEEN DAYS of the

date of this order. No further extensions will be granted.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE